Citation Nr: 1203074	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-26 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 2006 for service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date earlier than August 24, 2006 for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's application to reopen his claim for service connection for bilateral hearing loss was received by VA on August 24, 2006.

2.  The Veteran's original claim for service connection for tinnitus was received by VA on August 24, 2006.

3.  In a September 25, 1997 rating decision, the RO determined that the evidence did not show that it was at least as likely as not that the Veteran's bilateral hearing loss was related to his service, finding that there was no medical evidence indicating hearing loss to a compensable degree within one year following discharge from service.

4.  In a November 3, 1997 rating decision, the RO determined that the Veteran's claim was not well grounded because the evidence did not show that the Veteran's hearing loss was related to his military service.

5.  The September 1997 and November 1997 rating decisions were adequately supported by the facts known at that time and the law was properly applied.

6.  The evidence does not show that a claim for tinnitus was made prior to the September and November 1997 rating decisions and those decisions did not explicitly adjudicate the issue of service connection for tinnitus.

CONCLUSIONS OF LAW

1.  The September and November 1997 RO decisions denying service connection for hearing loss do not contain clear and unmistakable error. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 

2.  The criteria for an effective date of earlier than August 24, 2006 for the grant of service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011).

3.  The criteria for an effective date of earlier than August 24, 2006 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in October 2006 which explained VA's duties to assist the Veteran with obtaining evidence in support of his claim.  The October 2006 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, and it explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for earlier effective dates for his bilateral sensorineural hearing loss and tinnitus are downstream issues from his claim for entitlement to service connection for those disabilities.  The RO granted service connection for bilateral sensorineural hearing loss and tinnitus effective August 24, 2006.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for these awards.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC in September 2006 that addressed the proper effective date for the grant of service connection for tinnitus.  A May 2011 supplemental statement of the case (SSOC) addressed the proper effective dates for the grants of service connection for bilateral hearing loss and tinnitus.

Also, to the extent that the Veteran is claiming CUE in the prior rating decisions of September 25, 1997 and November 3, 1997, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the provisions of the VCAA are not applicable to CUE claims.

With respect to the Veteran's claims for earlier effective dates, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence included selections from the Veteran's service treatment records which were submitted by the Veteran, copies of VA audiological examinations, copies of the September 25, 1997 and November 3, 1997 rating decisions, and the written contentions of the Veteran.  It is noted that the claims file in this case has been rebuilt.  The Veteran's original service treatment records are missing, as are the original September 25, 1997 and November 3, 1997 rating decisions.  The Veteran's original claim for service connection for hearing loss is also missing.  The Veteran supplied copies some of these documents in connection with his current claim.  There is no indication that these documents are available from any other sources.  While this makes addressing the Veteran's claims more difficult, the evidence of record is sufficient to make an informed decision on his claims and there is no indication that any additional evidence exists that would assist VA with resolving these claims.

For the reasons set forth above, the Board finds that, to the extent that the VCAA applies in this case, its requirements have been met.  

Earlier Effective Dates

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus.  The Veteran indicated that he filed a claim for service connection for hearing loss and tinnitus in May 1997.  His claim for service connection for bilateral hearing loss was denied in September 25, 1997 and November 3, 1997 rating decisions.  His purported claim for service connection for tinnitus, if made, was not explicitly adjudicated.  In fact, the copy of the claims form that he has provided does not show he claimed service connection at the time.  The Veteran contends that the proper effective date for the awards of service connection for bilateral sensorineural hearing loss and tinnitus is May 1997, when he filed his initial claim for service connection for hearing loss and, according to him, tinnitus.  He contends that September 25, 1997 and November 3, 1997 rating decisions, which did not grant service connection for hearing loss or tinnitus, were clearly and unmistakably erroneous. 

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

In this case, the Veteran's reopened claim for service connection for bilateral hearing loss, and his claim for tinnitus, was received by VA on August 24, 2006.  This is more than 1 year after the Veteran's discharge from the military.  There was no earlier communication that could constitute an informal claim for service connection for these disabilities(other than the 1997 claim discussed below).  The claim was ultimately allowed on the basis of a new and material evidence, in the form of a positive medical opinion obtained.

As noted previously, the Veteran's claims file was rebuilt and his original service treatment records are missing.  In connection with his August 2006 claim, the Veteran submitted excerpts from his service treatment records.  This raises the question of whether additional service treatment records which were not of record at the time of the prior denial were submitted.  While the addition of newly discovered service records may provide a basis for awarding an earlier effective date, see 38 C.F.R. § 3.156(c), in this case the Board finds that it is most likely that the service treatment records that were submitted by the Veteran were of record at the time of the prior rating decisions in 1997.  Those decisions make reference to a review of the Veteran's service treatment records having been conducted, referencing that the Veteran's service treatment records did not show evidence of hearing loss.  There is no reason to believe that the copy of the Veteran's service treatment records that was available in 1997 was incomplete as there is no reference any missing records in either the September 1997 or November 1997 rating decisions. 

Further, in this case, the Veteran has alleged CUE in prior RO decisions, specifically, the rating decisions of September 25, 1997 and November 3, 1997, both of which denied service connection for hearing loss.  Neither decision mentioned tinnitus.  The existence of CUE in a prior rating decision may also provide a basis for awarding an earlier effective date for service connection. 

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error. Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2011).

The Veterans Court has provided the following guidance with regard to a claim of CUE:  In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim. Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). The Veterans Court in Russell further stated that "Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision." Id. 

The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior AOJ or Board decision. See Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Veterans Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Veterans Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In this case, with regard to the Veteran's claim of CUE regarding his hearing loss, he is simply objecting to the weighing of the evidence, which is insufficient to establish CUE.  The Veteran's service treatment records were, at the time of the prior decisions, interpreted as not showing any hearing loss.  While the Veteran's separation audiogram was interpreted differently later after the Veteran filed his application to reopen his claim for service connection for hearing loss, as discussed above this after the fact evidence cannot be used to determine whether there was CUE in the September 1997 or November 1997 rating decisions.  While a VA examination in September 1997 related the Veteran's hearing loss to noise exposure, it did not specifically relate it to noise exposure in service.  Further, the VA examiner at that time opined that it was "doubtful" but possible that the Veteran had developed a neuroma due to the noise trauma that he experienced during active duty.  This evidence is not subject to only one reasonable interpretation; it does not unequivocally show that the Veteran had hearing loss that was related to his military service.  Rather, the evidence may be weighed to reach different conclusions, including the conclusion reached by the RO, which was that the Veteran's hearing loss was not at least as likely as not related to his military service.

With regard to the Veteran's claim of CUE regarding tinnitus, the evidence does not show that the Veteran filed a claim for service connection for tinnitus prior to the September 1997 and November 1997 rating decisions.  The claims file submitted by the Veteran did not mention tinnitus, and there is no other indication that he sought those benefits at that time.  Further the fact that it was not adjudicated further indicates that it was not raised.  

Since the Veteran's contention of error in the September 1997 and November 1997 rating decisions amount to no more than a disagreement as to how the evidence was weighed, they do not constitute CUE and do not provide the basis for awarding an earlier effective date for either bilateral hearing loss or tinnitus.


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than August 24, 2006 for service connection for bilateral hearing loss is denied.

An effective date earlier than August 24, 2006 for service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


